

116 HR 6132 IH: Social Determinants for Moms Act of 2020
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6132IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Mrs. McBath (for herself, Ms. Underwood, Ms. Adams, Mr. Lewis, Ms. Sewell of Alabama, Ms. Norton, Ms. Scanlon, Ms. Moore, Mr. Clay, Mr. Khanna, Ms. Pressley, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Financial Services, Agriculture, Transportation and Infrastructure, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo address social determinants of health for women in the prenatal and postpartum periods, and for other purposes.1.Short titleThis Act may be cited as the Social Determinants for Moms Act of 2020.2.Task force to coordinate efforts to address social determinants of health for women in the prenatal and postpartum periods(a)In generalThe Secretary of Health and Human Services shall convene a task force (in this section referred to as the Task Force) to develop strategies to coordinate efforts across the Federal Government to address social determinants of health for women in the prenatal and postpartum periods.(b)MembersThe members of the Task Force shall consist of the following:(1)The Secretary of Health and Human Services (or the Secretary’s designee).(2)The Secretary of Housing and Urban Development (or the Secretary’s designee).(3)The Secretary of Transportation (or the Secretary’s designee).(4)The Secretary of Agriculture (or the Secretary’s designee).(5)The Administrator of the Environmental Protection Agency (or the Administrator’s designee).(6)The Assistant Secretary for the Administration for Children and Families (or the Assistant Secretary’s designee).(7)The Administrator of the Centers for Medicare & Medicaid Services (or the Administrator’s designee).(8)The Director of the Indian Health Service (or the Director’s designee).(9)The Director of the National Institutes of Health (or the Director’s designee).(10)The Administrator of the Health Resources and Services Administration (or the Administrator’s designee).(11)The Deputy Assistant Secretary for Minority Health of the Department of Health and Human Services (or the Deputy Assistant Secretary’s designee).(12)The Deputy Assistant Secretary for Women’s Health of the Department of Health and Human Services (or the Deputy Assistant Secretary’s designee).(13)The Director of the Centers for Disease Control and Prevention (or the Director’s designee).(14)A woman who has experienced severe maternal morbidity or a family member of a woman who has suffered a pregnancy-related death.(15)A leader of a community-based organization that addresses maternal mortality and severe maternal morbidity with a specific focus on racial and ethnic disparities.(16)A maternal health care provider.(c)ChairThe Secretary of Health and Human Services shall select the Chair of the Task Force from among the members of the Task Force.(d)ReportNot later than 2 years after the date of enactment of this Act, the Task Force shall—(1)finalize strategies to coordinate efforts across the Federal Government to address social determinants of health for women in the prenatal and postpartum periods; and(2)submit a report on such strategies to the Congress, including—(A)plans for implementing such strategies; and(B)recommendations on the funding amounts needed by each department and agency to implement such strategies.(e)TerminationTermination under section 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force.3.Requirements for guidance relating to social determinants of health for pregnant women(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue guidance with respect to how medicaid managed care organizations and State Medicaid programs can use payments made pursuant to section 1903 of the Social Security Act (42 U.S.C. 1396b) to address the following issues related to social determinants of health for high-risk mothers during the presumptive eligibility period for pregnant women:(1)Housing.(2)Transportation.(3)Nutrition.(4)Lactation and other infant feeding options support.(5)Lead testing and abatement.(6)Air and water quality.(7)Car seat installation.(8)Child care access.(9)Wellness and stress management programs.(10)Other social determinants of health (as determined by the Secretary).(b)DefinitionsIn this section:(1)Medicaid managed care organizationsThe term medicaid managed care organization has the meaning given such term in section 1903(m)(1)(A) of the Social Security Act (42 U.S.C. 1396b(m)(1)(A)).(2)Presumptive eligibility periodThe term presumptive eligibility period has the meaning given such term in section 1920(b)(1) of the Social Security Act (42 U.S.C. 1396r–1(b)(1)).4.Department of Housing and Urban DevelopmentThe Secretary of Housing and Urban Development shall establish a new Housing for Moms task force within the Department that shall be responsible for ensuring that women in the prenatal and postpartum periods have safe, stable, affordable, and adequate housing for themselves and their other children. The task force shall—(1)study how the Department of Housing and Urban Development can support women in the prenatal and postpartum periods and make recommendations to the Secretary;(2)provide guidance to regional offices of the Department on measures to ensure that local housing infrastructure is supportive to women in the prenatal and postpartum periods, including providing information on—(A)health-promoting housing codes;(B)enforcement of housing codes;(C)proactive rental inspection programs;(D)code enforcement officer training; and(E)partnerships between regional offices of the Department and community organizations to ensure housing laws are understood and violations are discovered; and(3)not later than 2 years after the date of enactment of this Act, and annually thereafter, submit to the Congress a report summarizing the activities of the task force.5.Department of Transportation(a)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall submit to Congress a report containing—(1)an assessment of transportation barriers preventing individuals from attending prenatal and postpartum appointments, accessing maternal health care services, or accessing services and resources related to social determinants of health that affect maternal health outcomes, such as healthy foods;(2)recommendations on how to overcome such barriers; and(3)an assessment of transportation safety risks for pregnant individuals and recommendations on how to mitigate such risks.(b)ConsiderationsIn carrying out subsection (a), the Secretary shall give special consideration to solutions for—(1)women living in a health professional shortage area designated under section 332 of the Public Health Service Act (42 U.S.C. 254e); and(2)women living in areas with high maternal mortality or severe morbidity rates and significant racial or ethnic disparities in maternal health outcomes.6.Department of Agriculture(a)Special supplemental nutrition program(1)Extension of postpartum periodSection 17(b)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)(10)) is amended by striking six months and inserting 24 months.(2)Extension of breastfeeding periodSection 17(d)(3)(A)(ii) of the Child Nutrition Act of 1966 (7 U.S.C. 1431(d)(3)(A)(ii)) is amended by striking 1 year and inserting 24 months. (3)ReportNot later than 2 years after the date of the enactment of this section, the Secretary shall submit to Congress a report that includes an evaluation of the effect of each of the amendments made by this subsection on—(A)maternal and infant health outcomes, including racial and ethnic disparities with respect to such outcomes;(B)qualitative evaluations of family experiences under the special supplemental nutrition program under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); and(C)the cost effectiveness of such special supplemental nutrition program.(b)Grant program for healthy food and clean water for pregnant and postpartum women(1)In generalThe Secretary shall carry out a grant program to make grants on a competitive basis to eligible entities to carry out the nutritional activities described in paragraph (4).(2)ApplicationTo be eligible to receive a grant under this subsection an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may provide.(3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to an eligible entity that proposes in an application under paragraph (2) to use the grant funds to carry out activities in areas with—(A)high maternal mortality or severe maternal morbidity rates; and(B)significant racial or ethnic disparities in maternal health outcomes.(4)Use of fundsAn eligible entity that receives a grant under this subsection shall use funds under the grant to deliver healthy food, infant formula, or clean water to pregnant and postpartum women located in areas that are food deserts, as determined by the Secretary using data from the Food Access Research Atlas of the Department of Agriculture.(5)ReportNot later than 2 years after the date of the enactment of this section, the Secretary shall submit to Congress a report that includes—(A)an evaluation of the effect of the grant program under this subsection on maternal and infant health outcomes, including racial and ethnic disparities with respect to such outcomes; and(B)recommendations with respect to ensuring the activities described in paragraph (4) continue after the grant period funding such activities expires.(6)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection for fiscal years 2021 through 2023.(c)DefinitionsIn this section:(1)Eligible entityThe term eligible entity includes public entities, private community entities, community-based organizations, Indian tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), and urban Indian organizations (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)). (2)SecretaryThe term Secretary means the Secretary of Agriculture. 7.Environmental study through National Academies(a)In generalThe Administrator of the Environmental Protection Agency shall seek to enter an agreement, not later than 60 days after the date of enactment of this Act, with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies agree to conduct a study on the impacts of water and air quality, exposure to extreme temperatures, and pollution levels on maternal and infant health outcomes.(b)Study requirementsThe agreement under subsection (a) shall direct the National Academies to make recommendations for—(1)improving environmental conditions to improve maternal and infant health outcomes; and(2)reducing or eliminating racial and ethnic disparities in such outcomes.(c)ReportThe agreement under subsection (a) shall direct the National Academies to complete the study under this section and transmit to the Congress a report on the results of the study not later than 24 months after the date of enactment of this Act.8.Child care access(a)Grant programThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall award grants to eligible organizations to provide pregnant and postpartum women with free drop-in child care services during prenatal and postpartum appointments.(b)Eligible organizationsTo be eligible to receive a grant under this section, an organization shall—(1)be an organization that carries out programs providing pregnant and postpartum women with free and accessible drop-in child care services during prenatal and postpartum appointments in areas which the Secretary determines have a high maternal mortality and severe morbidity rate and significant racial and ethnic disparities in maternal health outcomes; and(2)not have previously received a grant under this section.(c)DurationThe Secretary shall commence the grant program under subsection (a) not later than 1 year after the date of the enactment of this Act.(d)EvaluationThe Secretary shall evaluate each grant awarded under this section to determine the effects of the grant on—(1)prenatal and postpartum appointment attendance rates;(2)maternal health outcomes with a specific focus on racial and ethnic disparities in such outcomes;(3)pregnant and postpartum women participating in the funded programs, and the families of such women; and(4)cost effectiveness.(e)ReportNot later than September 30, 2023, the Secretary shall submit to the Congress a report containing the following:(1)A summary of the evaluations under subsection (d).(2)A description of actions the Secretary can take to ensure that pregnant and postpartum women eligible for medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1936 et seq.) have access to free drop-in child care services during prenatal and postpartum appointments, including identification of the funding necessary to carry out such actions.(f)Drop-In child care services definedIn this section, the term drop-in child care services means child care and early childhood education services that are—(1)delivered at a facility that meets the requirements of all applicable laws and regulations of the State or local government in which it is located, including the licensing of the facility as a child care facility; and(2)provided in single encounters without requiring full-time enrollment of a person in a child care program.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000 for each of fiscal years 2021 through 2023.9.Grants to State, local, and Tribal public health departments addressing social determinants of health for pregnant and postpartum women(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall award grants to State, local, and Tribal public health departments to address social determinants of maternal health in order to reduce or eliminate racial and ethnic disparities in maternal health outcomes.(b)Use of fundsA public health department receiving a grant under this section may use funds received through the grant to—(1)build capacity and hire staff to coordinate efforts of the public health department to address social determinants of maternal health;(2)develop, and provide for distribution of, resource lists of available social services for women in the prenatal and postpartum periods, which social services may include—(A)transportation vouchers;(B)housing supports;(C)child care access;(D)healthy food access;(E)nutrition counseling;(F)lactation supports;(G)lead testing and abatement;(H)clean water;(I)infant formula;(J)maternal mental and behavioral health care services;(K)wellness and stress management programs; and(L)other social services as determined by the public health department;(3)in consultation with local stakeholders, establish or designate a one-stop resource center that provides coordinated social services in a single location for women in the prenatal or postpartum period; or(4)directly address specific social determinant needs for the community that are related to maternal health as identified by the public health department, such as—(A)transportation;(B)housing;(C)child care;(D)healthy foods;(E)infant formula;(F)nutrition counseling;(G)lactation supports;(H)lead testing and abatement;(I)air and water quality;(J)wellness and stress management programs; and(K)other social determinants as determined by the public health department.(c)Special considerationIn awarding grants under subsection (a), the Secretary shall give special consideration to State, local, and Tribal public health departments that—(1)propose to use the grants to reduce or end racial and ethnic disparities in maternal mortality and severe morbidity rates; and(2)operate in areas with high rates of—(A)maternal mortality and severe morbidity; or(B)significant racial and ethnic disparities in maternal mortality and severe morbidity rates.(d)Guidance on strategiesIn carrying out this section, the Secretary shall provide guidance to grantees on strategies for long-term viability of programs funded through this section after such funding ends.(e)Reporting(1)By granteesAs a condition on receipt of a grant under this section, a grantee shall agree to—(A)evaluate the activities funded through the grant with respect to—(i)maternal health outcomes with a specific focus on racial and ethnic disparities;(ii)the subjective assessment of such activities by the beneficiaries of such activities, including mothers and their families; and(iii)cost effectiveness and return on investment; and(B)not later than 180 days after the end of the period of the grant, submit a report on the results of such evaluation to the Secretary.(2)By SecretaryNot later than the end of fiscal year 2026, the Secretary shall submit a report to the Congress—(A)summarizing the evaluations submitted under paragraph (1); and(B)making recommendations for improving maternal health and reducing or eliminating racial and ethnic disparities in maternal health outcomes, based on the results of grants under this section.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2021 through 2025.10.DefinitionIn this Act, the term postpartum means the one-year period beginning on the last day of a woman’s pregnancy. 